PER CURIAM.
Action for money had and received, resulting in a verdict for plaintiff. Appeal from an order denying defendant’s motion for a new trial.
The motion for a new trial was made upon grounds stated as follows:
“First, that the verdict of the jury found herein is not justified by the evidence and is contrary to law; second, for errors of law occurring at the trial of said cause and duly excepted to by the defendant. Said motion is now made upon all papers, files, and proceedings in this case, and upon the settled case herein.”
It appears from the record that no objections were made to the introduction of evidence, and that the case was tried on July 24, 1902, and that under date of August 11, 1902, defendant filed with the clerk of court the following statement:
“Now comes the defendant and excepts — First, to the first, second, and third instructions to the jury by the court; second, to hearsay evidence introduced by plaintiff and admitted upon the trial by the court.”
• Laws 1901, c. 113, abrogates the necessity of taking exceptions to the rulings or order of the court, and requires that the same may be reviewed upon motion for a new trial or upon appeal as fully as if exceptions had been taken at the time of the ruling; but upon the motion for a new trial the notice must specify the *298errors upon which the party relies. No objections having been, taken to the introduction of evidence or to the rulings of the court, and no errors having been specified in the motion for a new trial, there is nothing before the court to review, except the question whether the evidence justifies the verdict, and we are of the opinion that it does.
Order affirmed.